PAUL, W E I S S , R J F K I N D , W H A R T O N c?? G A R R I S O N LLP                                               MATTHEW W ABBOTT
                                                                                                                      EDWARD T A C K E R M A N
                                                                                                                                                                               PATRICK N KARSNITZ
                                                                                                                                                                               J O H N C KENNEDY
                                                                                                                      J A C O B A ADLEHSTE1N                                    BRIAN KIM
                                                                                                                      JUSTIN ANDERSON                                          KVLE J KiMPLER
                                                            UNIT 5 2 0 1 FORTUNE F I N A N C I A L CENTER             A L L A N J ARFFA                                        A L A N W KORNBERG
1285 AVENUE OF THE AMERICAS                                                                                           ROBERTA ATKINS                                           D A N I E L J KRAMER
                                                                          5 DONSSANHUAN ZHONGLU                       DAVID J B A L L                                          DAVID K L A K H D H I R
NEW YORK, NEW YORK 1 0 0 1 9 - 6 0 6 4                                                                                SCOTT A BARSHAY                                          J O H N E LANGE
                                                         CHAOYANG DISTRICT BEIJING 1 0 O 0 2 0 CHINA                  PAUL M BASTA                                             GREGORYF LAUFER
TELEPHONE {2 ! 2) 373-3000                                              TELEPHONE f86-IOf 5828-6300                   JOHN F BAUGHMAN                                          BRIAN C L A V I N
                                                                                                                      J STEVEN B A U G H M A N                                 XSAOYU GREG L I U
                                                                                                                      LYNN B BAVARD                                            LORETTA E LYNCH
LLOYD K GARRISON ( 1 9 4 6 - 1 9 9 1 )                                                                                CRAIG A B E N S O N                                      JEFFREY D M A R E L L
                                                            HONG KONG C L U S B U I L D I N G i 2 T H FLOOR           M I T C H E L L L BERG                                   MARCO V MASOTTI
R A N D O L P H E PAUL . ( 9 4 8 - 1 9 5 6 )                                                                          MARK S BERGMAN                                           DAVID W MAYO
                                                                        3 A C H A T E R R O A D CENTRAL
SEMON H R f F K f N D  ( 1 9 5 0 1995)                                                                                DAVID M BERNICK                                          ELIZABETH H MCCOLM
                                                                                              HONG KONG               JOSEPH J BiAL                                            JEAN M MCLOUGHLIN
L O U I S S WEISS      (1927-1950}                                                                                    BRUCE BfRENBOJM                                          ALVARO M E M B R I L L E R A
JOHN F WHARTON         ( I 927-I 977.                                 T E L E P H O N E {6521 2 6 4 6 0 3 0 0         H CHRISTOPHER B O E H N I N G                            MARK F M E N D E L S O H N
                                                                                                                      ANGrELO B O N V I N O                                    CLAUD1NE MEREDITH-GOUJON
                                                                                                                      ROBERT BRITTON                                            WILLIAM B MICHAEL
                                                                                         ALDER CASTLE                 DAVID W B R O W N                                        J U D I E NO SHORTELL*
                                                                                                                      SUSANNA M BUERGEL                                        CATHERINE NYARADY
                                                                                      10 N O B L E STREET             J E S S I C A S CAREY                                    JANE B O 8RIEN
                                                                 LONDON E C a V 7 J U UNITED KINGDOM                  DAVID CARMONA                                            ALEX YOUNG K OH
                                                                                                                      GEOFFREY R CHEPIGA                                       BRAD R O K U N
                                                                      TELEPHONE (44 2 0 ; 7 3 6 7 1600                E L L E N N CHING                                        KELLEY D PARKER
                                                                                                                      WILLIAM A CLAREMAN                                       LINDSAY B PARKS
WRITER S DIRECT D I A L NUMBER                                                                                        L E W I S R CLAYTON                                      VALERIE E RADWANER
                                                                                                                      Y A H O N N E S CLEARY                                   JEFFREY J RECHER
                                                                           FUKCKU SEIMEI B U I L D I N G              JAY COHEN                                                C A R L L REISNER
                                                                                                                      KELLEY A CORNISH                                         LOR1N L REISNER
     (212) 373-3305                                                    2-2 UCHISAIWAICHO 2-CHQME
                                                                 CHIYODA-KU TOKYO lOO C O M J A P A N
                                                                                                                      CHRISTOPHER J CUMM1NGS
                                                                                                                      T H O M A S V DE L A BASTIDE Ml
                                                                                                                                                                               JEANN1E S F H E E *
                                                                                                                                                                               WALTER G RICCIARD1
                                                                                                                      ARIEL J DECKELBAUM                                       WALTER RIEMAN
WRITER S DIRECT FACSIMILE                                                 TELEPHONE (81-3) 3597-8 I 0 1               A L I C E BEL1SLE EATON                                  RICHARD A ROSEN
                                                                                                                      ANDREW J EHRLICH                                         A N D R E W N ROSENBERG
                                                                                                                      GREGORY A EZRfNG                                         J U S T I N ROSENBERG
     (212) 373-2539                                                        TORONTO DOMINION CENTRE
                                                                    7 7 KING STREET WEST SUITE 3 1 0 0
                                                                                                                      ROSS A F I E L D S T O N
                                                                                                                      ANDREW C FINCH
                                                                                                                      BRAD J F I N K E L S T E I N
                                                                                                                                                                               JACQUELINE P RUBIN
                                                                                                                                                                               CHARLES F * RICK' R U L E -
                                                                                                                                                                               RAPHAEL M RUSSO
WRITER S OiPECT E M A I L ADDRESS                                                                PO BOX 226           BRIAN P FINNEGAN                                         ELIZABETH M SACKSTEDER
                                                                                                                      ROBERTO F1N2I                                            J E F F R E Y D SAFERSTEIN
                                                                            TORONTO ONTARIO MSK 1 J 3                 PETER E FISCH                                            JEFFREYS SAMUELS
                                                                                                                      HARRIS F i S C H M A N                                   TERRY E SCHIMEK
                                                                            TELEPHONE [4 (6! 504-0520
     rrosen@paulweiss.com                                                                                             MARTIN FLUMENBAUM
                                                                                                                      A N D R E W J FOLEY
                                                                                                                                                                               K E N N E T H M SCHNEIDER
                                                                                                                                                                               R O B E R T B SCHUMER
                                                                                                                      ANDREW J PORMAN-                                         J O H N M SCOTT
                                                                                  2 0 0 ! K STREET, NW                HARRIS B FRE1DUS                                         B R I A N SCRIVANI
                                                                                                                      CHRISTOPHER D FREY                                       KANNON K S H A N M U G A M *
                                                                         WASHINGTON DC 20006 1047                     M A N U E L S FREY                                       DAVID R SICULAR
                                                                                                                      ANDREW L GAINES                                          A U D R A J SOLOWAV
                                                                            TELEPHONE (202) 2 2 3 - 7 3 0 0           K E N N E T H A GALLO                                    SCOTT M SONTAG
                                                                                                                      M I C H A E L E GERTZMAN                                 SARAH STASNY
                                                                                                                      ADAM M GIVERTZ                                           TARUN M STEWART
                                                                   50O DELAWARE A V E N U E , SUITE 2 0 0             SALVATORE G O G L i O R M E L L A                        ERIC A L A N STONE
                                                                                                                      NEIL GOLDMAN                                             A I D A N SYNNCTT
                                                                                 POST OFFICE BOX 32                   MATTHEW B G O L D S T E I N                              RICHARD C TARLOWE
                                                                          WILMINGTON DE 19899-0032                    ROBERTO J G O N 2 A L E Z *                              MONICA K T H U R M O N D
                                                                                                                      CATHERINE L GOODALL                                      D A N I E L J TOAL
                                                                            T E L E P H O N E i302> 6 5 5 - 4 4 1 0   ERIC GOODISON                                            CONRAD VAN LOGGERENBERG
                                                                                                                      C H A R L E S H GOOGE JR                                 LIZA M VELAZQUEZ
                                                                                                                      A N D R E W G GORDON                                     MICHAEL VOGEL
                                                                                                                      B R I A N S GRIEVE                                       RAMY J W A H B E H

                         November 15,2019
                                                                                                                      UDI GROFMAN                                              i_AWRENCE G W E E
                                                                                                                      N I C H O L A S GROOMBR1DGE                              THEODORE V W E L L S JR
                                                                                                                      BRUCE A G U T E N P L A N                                L 1 N D S E Y L WIERSMA
                                                                                                                      ALAN S HALPERiN                                          STEVEN J W I L L I A M S
                                                                                                                      CLAUDIA HAMMERMAN                                        LAWRENCE I WITDORCHIC
                                                                                                                      BRIAN S HERMANN                                          MARK B W L A Z L O
                                                                                                                      MICHELE HfRSHMAN                                         J U L I A TARVER MASON W O O D
                                                                                                                      DAVIDS HUNTINGTON                                        JENNIFER M W U
                                                                                                                      AMRAN HUSSEIN                                            BETTY YAP*
                                                                                                                      LOR ETTA A IPPOLITO                                      JORDAN E Y A R E T f
                                                                                                                      JAREN JANGHORBANI                                        KAYE N YOSHINO
                                                                                                                      BRIAN M J A N S O N                                      TONG YU
                                                                                                                      JEH C JOHNSON
                                                                                                                      MEREDITH J KANE
                                                                                                                      J O N A T H A N S KANTER
                                                                                                                      BRAD S KARP                                              TRACEY A ZACCONE
                                                                                                                                                                               TAUR1E M ZEITZER
                                                                                                                                                                               T ROBERT ZOCHOWSK1 JR


                         Hon. Edgardo Ramos                                                                           • N O T A D V i r r t o i o r - i L N E W Y O R K a AH


                         United States District Court
                         Thurgood Marshall United States Courthouse
                         40 Foley Square
                         New York, NY 10007-1312

                                               Francisco v. Abengoa, S.A., et al, No. l:15-cv-06279 (ER)

                         Dear Judge Ramos:

                                 I am lead counsel for defendants HSBC Securities (USA) Inc., Canaccord
                         Genuity LLC, Merrill Lynch International, Banco Santander and Societe Generale
                         (collectively, the "Underwriter Defendants") in this action. I write to request that the pre-
                         motion conference concerning Defendants' proposed motions to dismiss Plaintiffs'
                         claims (ECF No. 100), currently scheduled for 10:00 a.m. on December 3, 2019, be
                         adjourned. The reason for my request is that I will be in Asia on a long-scheduled
                         vacation from November 20 until December 15.

                                 I have canvassed counsel for all of the other parties, who have consented to my
                         request for the adjournment, to identify dates on which all parties are currently available
                         and can report that all parties would be available on January 9 or January 15, 2020, at the
                         Court's convenience.
PAUL, WEISS, RIFKIND, WUAR'ION & GARRISON LLP

     The Honorable Edgardo Ramos


            There have been no prior requests for an adjournment of the pre-motion
     conference.



                                           Very truly yours




                                           Richard A. Rosen




          The pre-motion conference scheduled for
          December 3, 2019 is adjourned to January 9, 2020
          at 10:30 AM.




                                November 18, 2019




                         November 18, 2019
